
	
		II
		116th CONGRESS1st Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Warner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the acquisition of non-Federal land for inclusion in the Fort Monroe National
			 Monument in the State of Virginia, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Fort Monroe National Monument Land Acquisition Act.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map prepared by the National Park Service entitled Fort Monroe National Monument Proposed Land Conveyance, numbered  250/154572A, and dated July 2019.
			(2)MonumentThe term Monument means the Fort Monroe National Monument in the State.
			(3)Non-federal landThe term non-Federal land means the approximately 40 acres of land in the State depicted on the map as Commonwealth of Virginia Land (Fee) Proposed for Conveyance to the NPS.
			(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
			(5)StateThe term State means the State of Virginia.
			3.Conveyance of non-Federal land for the Fort Monroe National Monument
			(a)In generalIf the State offers to convey to the United States  the non-Federal land—
				(1)the Secretary shall accept the offer;  and
				(2)on conveyance to the United States of the non-Federal land, the non-Federal land shall be added to,
			 and administered by the Secretary as part of, the Monument.
				(b)Map
				(1)AvailabilityThe map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service.
				(2)CorrectionsThe Secretary and the State may, by mutual agreement—
					(A)make minor boundary adjustments to the non-Federal land to be conveyed under subsection (a); and
					(B)correct any minor errors in the map.
					(c)Reservation of rightsAs part of the conveyance of the non-Federal land to the United States under subsection (a), the
			 State may  reserve and retain the rights of the State under any leases in
			 existence on the non-Federal land on the day before the date of the
			 conveyance.
